UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-2140


W. WALKER WARE, IV,

                Plaintiff - Appellant,

          v.

JAMES CITY COUNTY, VIRGINIA; E. JAMES, Officer;          MILLER,
Officer; STEN, Senior Officer; MCMICHAEL, Sergeant,

                Defendants – Appellees,

R. MICHAEL AMYX,

                Movant – Appellee,

          v.

P. STEVEN CRAIG; VIRGINIA MUNICIPAL LEAGUE,

                Movants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:08-cv-00008-MSD-TEM)


Submitted:   April 19, 2010                   Decided:   June 2, 2010


Before TRAXLER, Chief Judge, SHEDD, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
James D. Higginbottom, KEVIN P. SHEA & ASSOCIATES,       Hampton,
Virginia, for Appellant.     Jeremy D. Capps, HARMAN,    CLAYTOR,
CORRIGAN & WELLMAN, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              W. Walker Ware, IV, appeals the district court’s order

granting summary judgment to the Defendants on Ware’s action

under 42 U.S.C. § 1983 (2006) and Virginia common law.                 We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                Ware v.

James   City    County,    Va.,   No.    4:08-cv-00008-MSD-TEM     (E.D.     Va.

Sept. 4, 2009).          We dispense with oral argument because the

facts   and    legal    contentions     are   adequately   presented    in   the

materials      before   the   court     and   argument   would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                         3